Case 8:05-cr-00498-WFJ-AEP Document 974 Filed 07/02/20 Page 1 of 5 PageID 3043




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 UNITED STATES OF AMERICA

 v.                                               Case No: 8:05-cr-498-T-02AEP

 ROBERT MORRISON
 __________________________________/

                       ORDER DENYING
        DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

       This matter comes to the Court on Defendant Robert Morrison’s Motion for

 Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Dkt. 971. The

 United States filed a response in opposition. Dkt. 973. With the benefit of full

 briefing, the Court denies the Defendant’s Motion for Compassionate Release.

                                    Legal Standard

       Pursuant to 18 U.S.C. § 3582(b), a judgment of conviction that includes a

 sentence of imprisonment “constitutes a final judgment and may not be modified

 by a district court except in limited circumstances.” Dillon v. United States, 560

 U.S. 817, 824 (2010) (internal quotations omitted ). The exception in 18 U.S.C. §

 3582(c)(1)(A) provides that when a defendant has exhausted his or her

 administrative remedies the Court may exercise its discretion to reduce the term of

 imprisonment after considering the factors set forth in 18 U.S.C. § 3553(a) if 1)

 extraordinary and compelling reasons warrant such a reduction and 2) such a
Case 8:05-cr-00498-WFJ-AEP Document 974 Filed 07/02/20 Page 2 of 5 PageID 3044




 reduction is consistent with applicable policy statements. United States v. Smith,

 8:17-CR-412-T-36AAS, 2020 WL 2512883, at *2 (M.D. Fla. May 15, 2020). “The

 defendant generally bears the burden of establishing that compassionate release is

 warranted.” Id. (citing United States v. Hamilton, 715 F.3d 328, 337 (11th Cir.

 2013)).

                                      Discussion

        In March 2007, following his plea of guilty to conspiracy to distribute and to

 possess with intent to distribute cocaine, this Court sentenced Mr. Morrison to 262

 months’ imprisonment. The Defendant was sentenced as a career offender based

 on one drug trafficking prior and two prior violent crimes involving firearms. Dkt.

 958.

        The Defendant filed a motion for compassionate release claiming that

 rehabilitative efforts made while incarcerated should justify reconsideration of his

 status as a career offender. The Government states that the Defendant failed to

 exhaust administrative remedies and did not present any extraordinary or

 compelling reasons that would validate his motion. Dkt. 973 at 1.

        This Court has no inherent authority to modify a sentence. United States

 v. Diaz-Clark, 292 F.3d 1310, 1319 (11th Cir. 2002). But rather, under the First

 Step Act, this court can only modify a sentence of imprisonment under three

 circumstances: (1) where extraordinary and compelling reasons warrant a


                                           2
Case 8:05-cr-00498-WFJ-AEP Document 974 Filed 07/02/20 Page 3 of 5 PageID 3045




 reduction, 18 U.S.C. § 3582(c)(1)(A); (2) where another statute or Federal Rule of

 Criminal Procedure 35 expressly permits a sentence modification, 18 U.S.C. §

 3582(c)(1)(B); or (3) where a defendant has been sentenced to a term of

 imprisonment based on a sentencing range that was subsequently lowered by the

 Commission and certain other requirements are met, 18 U.S.C. § 3582(c)(2).

        The Government contends that the Defendant has not exhausted his

 administrative remedies and is therefore ineligible for compassionate release

 consideration. Dkt. 973 at 5. This Court has discretion to consider a defense

 motion for reduction of sentence under 18 U.S.C. § 3582(c)(1)(A)(i) when “the

 defendant has fully exhausted all administrative rights to appeal a failure of the

 Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30

 days from the receipt of such a request by the warden of the defendant’s facility[.]”

 In this case, the Defendant has pointed out nothing concerning exhaustion of

 remedies, other than stating that he has exhausted them.1 Dkt. 971 at 3.

        Even if the Court overlooks this fact and rules on solely the merits of the

 Defendant’s claim, the Defendant has not presented extraordinarily compelling

 evidence that would warrant his compassionate release. Examples of qualifying

 “extraordinary and compelling reasons” include: (1) terminal illness; (2) a serious


 1
   The documents Defendant attached to his motion do not indicate they were submitted to the
 warden and the Government’s response indicates these documents were never received by the
 facility. Dkt. 971-1 at 2–3; Dkt. 973-1 at 3 & 8.
                                               3
Case 8:05-cr-00498-WFJ-AEP Document 974 Filed 07/02/20 Page 4 of 5 PageID 3046




 medical condition that substantially diminishes the ability of the defendant to

 provide self-care in prison; or (3) the death of the caregiver of the defendant’s

 minor children. See U.S.S.G. § 1B1.13 cmt. n.1.

       The Defendant’s positive accomplishments while incarcerated should not be

 characterized as compelling and extraordinary and do not give rise to the requested

 relief under the Court’s discretion. United States v. Nasirun, No. 8:99-CR-367-T-

 27TBM, 2020 WL 686030, at *2 (M.D. Fla. Feb. 11, 2020). The Court’s discretion

 is present, but the Court declines to exercise in these circumstances.

       Even when an extraordinary and compelling reason exists, a court should

 only grant a motion for release if it determines that the defendant is not a danger to

 the public. See 18 U.S.C. § 3582(c)(1)(A). In determining the sentence to be

 imposed, the court must consider the nature and circumstances of the offense and

 the history and characteristics of the defendant. 18 U.S.C. § 3553(a)(1). In this

 case, the nature and circumstances of the Defendant’s offenses, including

 possessing and trafficking illegal drugs and violent felonies related to firearms,

 coupled with his high likelihood of recidivism, make it difficult to argue that he is

 not a danger to the safety of any other person or to the community. Dkt. 973 at 6.

                                      Conclusion
       The Court denies Defendant’s Motion for Compassionate Release, Dkt. 971,

 without prejudice.


                                           4
Case 8:05-cr-00498-WFJ-AEP Document 974 Filed 07/02/20 Page 5 of 5 PageID 3047




      DONE AND ORDERED at Tampa, Florida, on July 2, 2020.

                                    /s/ William F. Jung
                                    WILLIAM F. JUNG
                                    UNITED STATES DISTRICT JUDGE

 COPIES FURNISHED TO:
 Counsel of Record
 Defendant, pro se




                                      5
